DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2020 has been entered.
3.	Claims 3 and 5 are canceled.
4.	Claims 1, 2 and 4 are amended.
5.	Claims 1, 2 and 4 are remaining in the application.
6.	The amended Specification and Abstract are is accepted.
Allowable Subject Matter
7.	Applicant’s amendment and remarks are deemed to overcome all previous objections and rejections as presented in the Final Rejection mailed on 9/03/2020.
8.	In view of the foregoing, the remaining claims 1, 2 and 4 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest the specifically recited vessel cargo hold having a plurality of spaces, which are formed by a longitudinal bulkhead and a transverse bulkhead intersecting each other, the vessel cargo hold comprising a rectangular shape void space located in at least one corner of comers formed by an intersection of the longitudinal bulkhead and the transverse bulkhead, wherein the rectangular shape void space has a square tubular shape formed by a void space structure having two rectangular and perpendicular side panels, a first side end and a second side end of the void space structure being sealed by and fixed to the longitudinal bulkhead and the transverse bulkhead, respectively, the rectangular shape void space structure further having bottom and top ends sealed by and fixed to, respectively, a bottom deck and a top deck of the vessel cargo hold, the rectangular shape void space structure thereby wrapping and surrounding the at least one corner of comers at the intersection and sealing the rectangular shape void space horizontally between the first and second side ends and the at least one corner of corners at the intersection, and sealing the rectangular shape void space vertically between the top deck and bottom deck, wherein the rectangular shape void space structure is welded and fixed to the top of the rectangular shape void space structure to prevent fluid stored in the cargo hold from flowing into the void space, and wherein the rectangular shape void spaces structures are mounted to each side of the longitudinal bulkhead or the transverse bulkhead, and further comprising a passage formed in the longitudinal bulkhead or the transverse bulkhead between the rectangular void spaces structures on each side of the longitudinal bulkhead or the transverse bulkhead, as claimed.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/22/2021